Citation Nr: 0824339	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  02-10 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran had active service from February 1969 to December 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
denied the above claims.

In July 2003, the veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the veteran's claims file.

This matter was previously  before the Board in February 
2004, at which time it was remanded for additional 
development.  It is now returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset during 
active service or result from disease or injury in service.

2.  Tinnitus has not been shown to have been incurred in or 
aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2007).

2.  The criteria for entitlement to service connection for 
tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits. As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

By letters dated in March 2004, September 2004, and November 
2005, as well as in the February 2004 Board Remand, the 
veteran was notified of the evidence not of record that was 
necessary to substantiate his claim.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, in light of the 
Board's denial of the veteran's claims, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The veteran's relevant service, VA, and 
private medical treatment records have been obtained.  He has 
been provided a VA medical examination.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for certain organic diseases of the 
nervous system may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2007); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Bilateral hearing loss

During his July 2003 video conference hearing, the veteran 
reported that he currently had bilateral hearing loss which 
he attributed to his period of active service.  He described 
that during service his duties included building 
communication systems and navigational systems on 
helicopters.  His primary military occupational specialty was 
in avionics.  He also described flying on short personnel 
jungle missions while in Vietnam during which he was exposed 
to acoustic trauma.

The veteran's enlistment report of medical examination dated 
in January 1969 shows that audiological evaluation revealed 
pure tone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz 
were 0, 5, 0, 0, and 0 decibels in the right ear, and 5, 0, 
0, 5 and 5 decibels in the left ear, respectively.  Clinical 
evaluation showed that the veteran's ears were generally 
normal.  In the associated report of medical history, the 
veteran indicated that he had never had ear trouble or 
hearing loss.

The veteran's separation report of medical examination dated 
in October 1971  shows that audiological evaluation revealed 
pure tone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz 
were 0, 0, 0, 0, and 0 decibels in each ear.  Clinical 
evaluation showed that the veteran's ears were generally 
normal.

Subsequent to service, a VA audiology examination report 
dated in September 2004 shows that the veteran reported noise 
exposure from helicopter engines while in the service in 
Vietnam.  The veteran denied any occupational noise exposure.  
He reported a 15 year history of recreational noise exposure 
from hunting, and the use of chain saws and power tools, 
without ear protection.  The examiner reviewed the veteran's 
claims file and indicated that there was normal hearing in 
both ears during service and on exit.  The assessment was 
hearing within normal limits with a high frequency notch at 
4000 Hertz and excellent word recognition ability in the 
right ear; and hearing for pure tone and speech within normal 
limits for rating purposes with excellent word recognition 
ability in the left ear.  Audiological evaluation revealed 
pure tone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz 
were 20, 20, 10, 25, and 50 decibels in the right ear, and 
15, 15, 10, 25 and 35 decibels in the left ear, respectively.  
Speech recognition was 100 percent, bilaterally.  The 
examiner opined that the hearing loss evidenced for the right 
ear was not related to the veteran's service.

After reviewing the competent medical evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for bilateral 
hearing loss, as it is not shown that he has current 
bilateral hearing loss disability that is etiologically 
related to his period of active service. The veteran's 
service medical records are silent as to any incidents of 
injury to the veteran's eardrums or to hearing loss.  His 
entrance and separation examination reports show that his 
hearing was within normal limits.  

Subsequent to service, there is no competent medical evidence 
of hearing loss until the September 2004 VA examination 
report, which showed right ear high frequency hearing loss.  
However, this was more than 33 years following separation 
from service.  While there is some degree of hearing loss in 
this examination report, a bilateral hearing loss disability 
within the meaning of 38 C.F.R. § 3.385 has not been 
demonstrated at any time prior to the September 2004 VA 
examination.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against a claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds probative the September 2004 opinion of the 
VA examiner that stated that the veteran's current right ear 
hearing loss is not directly related to service.  This 
opinion is considered probative as it was definitive, based 
upon a complete review of the veteran's entire claims file, 
and supported by detailed rationale.  Accordingly, the 
opinion is found to carry significant weight.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  The veteran has not provided 
any competent medical evidence to rebut the opinion against 
the claim or otherwise diminish its probative weight.  See 
Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The evidence does not show that the veteran was diagnosed 
with a bilateral hearing loss disability within one year 
following his separation from service, as such, service 
connection on a presumptive basis would not be warranted.  
See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

While the Board is sympathetic to the veteran's claim, and he 
is certainly competent to describe that which he experienced 
in service.  However, any contentions by the veteran that he 
has a current bilateral hearing loss disability that is 
related to noise exposure experienced during active service 
are not competent.  There is no indication that the possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

For the reasons and bases provided above, the evidence in 
this case weighs against the claim for service connection for 
bilateral hearing loss.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998). The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002).

Tinnitus

During his July 2003 video conference hearing, the veteran 
reported that he currently had bilateral tinnitus which he 
attributed to his period of active service.  As noted above, 
he described working in communication navigational systems on 
helicopters during service, and flying on short personnel 
jungle missions while in Vietnam during which he was exposed 
to acoustic trauma.

The veteran's enlistment report of medical examination dated 
in January 1969 shows that upon clinical evaluation, his ears 
were generally normal.  In the associated report of medical 
history, the veteran indicated that he had never had ear 
trouble.  His separation report of medical examination dated 
in October 1971 also shows that his ears were generally 
normal.

Subsequent to service, the September 2004 VA audiology 
examination report shows that the veteran reported noise 
exposure from helicopter engines while in the service in 
Vietnam.  He denied any occupational noise exposure, but 
described a 15 year history of recreational noise exposure 
from hunting, the use of chain saws, and power tools without 
ear protection.  The examiner opined that the veteran's 
reported tinnitus was not related to his period of active 
service.

An associated VA tinnitus report, also dated in September 
2004, shows that the veteran reported intermittent tinnitus 
for both ears which he described as having ringing and 
roaring qualities.  He indicated that he first became aware 
of the tinnitus in the mid-1980's, and that it was annoying 
to him.  He described prior noise exposure during service in 
Vietnam from helicopter engine noise and from shelling.  He 
added that he did not seek treatment for tinnitus in service.  
He reported a many year history of recreational noise 
exposure as a hunter, in addition to the use of a chain saw 
and power tools, without the use of ear protection.  The 
examiner opined that the veteran's tinnitus should not be 
considered service connected.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board finds that the 
weight of the evidence is against the claim as there is no 
competent medical evidence of a nexus between the veteran's 
currently reported tinnitus and his period of active service.  
While the VA examiner in September 2004 revealed a history of 
reported noise exposure in service, there is also a reported 
significant history of post-service recreational noise 
exposure without ear protection.  The opinion suggests that 
the onset of the veteran's tinnitus was in the mid-1980's, 
which would have been approximately 10 to 15 years following 
the veteran's separation from service.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  See Maxson, 230 F.3d 1333.

The Board finds probative the September 2004 opinion of the 
VA examiner that stated that the veteran's current bilateral 
tinnitus is not directly related to service.  This opinion is 
considered probative, as it was definitive, based upon a 
complete review of the veteran's entire claims file, and 
supported by detailed rationale; and is found to carry 
significant weight.  See Prejean, 13 Vet. App. at 448-9.  The 
veteran has not provided any competent medical evidence to 
rebut the opinion against the claim or otherwise diminish its 
probative weight.  See Wray, 7 Vet. App. at 492-93.

The Board has considered the statements and testimony of the 
veteran in support of his claim that he has tinnitus as a 
result of service.  While he is certainly competent to 
describe the extent of his current symptomatology, there is 
no evidence that he possesses the requisite medical training 
or expertise necessary to render him competent to offer 
evidence on matters such as medical diagnosis or medical 
causation.  Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. 
App. at 495.

There is only the veteran's claim that he currently has 
tinnitus that is the result of his period of active service.  
There is no competent evidence of record that the veteran's 
asserted tinnitus is etiologically related to service.  Given 
the absence of competent evidence in support of the veteran's 
claim, for the Board to conclude that the veteran has 
tinnitus that was incurred as a result of his period of 
active service would be speculation, and the law provides 
that service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2007); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.  Although the veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
D. Havelka
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


